Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00793-CV

                              BHOTAN VALLEY INVESTORS LLC,
                                        Appellant

                                              v.
                              LEM 2Q LLC and LEM 2P LLCAppellees
                                 LEM 2Q LLC and LEM 2P LLC,
                                          Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-05732
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 11, 2013

PETITION FOR PERMISSIVE APPEAL DENIED; APPEAL DISMISSED

           On November 7, 2013, appellant filed a petition requesting permission to appeal the trial

court’s order denying a motion to transfer venue. See TEX. R. APP. P. 28.3. The court has

considered the petition, the response, and the reply. The petition is denied, and this appeal is

dismissed.

                                                   PER CURIAM